Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF THE CLAIMS 
Claims 1-25 are pending.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-23-2021 has been entered.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lui (CN 102406036 A) in view of Zilch (US 4,433,002, applicants’ reference) and Rahman (US 3,806,610).  
 Lui ‘ ‘036 discloses that it was known to fumigate cut apples with sulfur dioxide, to smoke the fruit body, and dry.  The dried apple is rinsed with water for 2-4 hours to a water content of 20%, and further processing to make a honey apple product (abstract).  Another process was disclosed in the prior art of treating the grapes in a cold dip procedure by immersing the grapes for 3 to 5 minutes in a solution of alkali metal carbonate and fatty esters (col. 1, lines 49-59).  The process of the reference discloses treating with esters and potassium carbonate at a temperature of 60-90 C for a short time before drying.  The grapes can be treated with sulfur dioxide after the aqueous alkali-ester treatment (col. 4, lines 5-10).   SO2 is known as a fumigant as disclosed and preservation agent (col. 4, lines 1-9).  
Therefore, it would have been obvious to fumigate produce such as grapes with sulfur dioxide and to remove such with water as disclosed by Lui, and to use hot solutions as disclosed by Zilch  to make the fruits more pliant in the process of Luis,  and  then to dry the product as disclosed by Zilch.  
Claim 1 requires a particular amount of 1 pd of Sulphur dioxide to 1000 pounds of grapes.  Zilch discloses a golden raisin which is considered to be a Sultana variety (col. 4, lines 5-10).  Rahman discloses treating fruit with a sulfating solution before compression to minimize discoloration.  The fruit is dehydrated (BSTX (10).  The amount of SO2 can be from 250 ppm to 1,000 ppm (BSTX 10, last two lines).   Claim 1 further differs from the reference in that the fruits of Rahman are cherries or fruit in general, instead of sultana grapes (BXTX 10, first line).  Rahman discloses the dehydration of fruit in general, and nothing is seen that grapes could not also be dehydrated,  since fruit is disclosed in general.  Therefore, it would have been obvious to make a sulfited fruit in particular amounts as disclosed by Rahman in the process of the combined references, and to use a particular type of fruit, such as a raisin, since the reference discloses that various fruits can be dehydrated and Rahman discloses the use of low amounts of sulfur dioxide also.    
Claims 2- 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lui in view of Zilch as applied to claim 1 above, and further in view of Food Revolution.
Claim 2 further requires the use of a second bathing step using cold fluid done after the fumigating step.  However,  Food Rev. discloses that most people wash produce by rinsing under cold running water (page 5, 2nd to last line).  In fact, applicants’ specification discloses that in a preferred embodiment the grapes may be rinsed with high pressure sprays (0016). Therefore, it would have been obvious to bath a product for the known function of removing pesticides or preservatives, such as sulfur dioxide from the product.  
Claims 3 -5 further requires mechanically shaking the fruit after the fumigating step, and after the bathing steps.  In a process claim, the method is given weight, not the apparatus.  However, Official Notice is taken that shaking the fruit is seen as being within the skill of the ordinary worker, in order to remove water or extra pesticides from the fruit by hand or mechanically.  
Claim 6 further require a spraying step with cold fluid.  Food Rev. discloses rinsing with cold water.  No patentable distinction is seen in rinsing with cold water and spraying absent a showing of unexpected results.
Claim 7 further requires fumigating for 10-14 hours.    Liu  discloses cutting apples and fumigating with sulfur, then smoking, and the fruit can be absorbed with Sulfur dioxide after drying to prevent  rancidity.  
Claim 8 requires that the hot fluid is 130 to 190 F., and claim 9 requires a particular brix of the grapes before bathing the grapes.  Zilch discloses a temperature of 95 C for the solution (col. 4, lines 20-40).  Official Notice is taken that it would have been within the skill of the ordinary worker to use grapes with a particular brix, in order to arrive at a sweat enough raisin, at particular temperatures absent a showing of unexpected results or arguments using the two parameters of Brix and temperature.  
Claim 10 requires that the solution is sodium hydroxide and claim 11 requires a ratio of sodium hydroxide to water of 1 pd to 47 gallons.  Zilch discloses that it was known to treat raisins with 0.25% sodium hydroxide (page 6, lines 34-40).  Comparative examples were used which used potassium hydroxide also, (col. 6, lines 50-55).  
Claim 12 further requires using cold water and then shaking the grapes and then using sodium hydroxide in a hot solution, shaking again spraying with cold water and removing grapes and shaking again and then dehydrating the grapes.  However, Food Rev. discloses rinsing fruit in cold water to remove pesticides as above.  SO2 is considered to be a pesticide as above.  Official Notice is taken that it would have been within the skill of the ordinary worker to shake fruit or grapes in order to remove water, since this would result in having less moisture on the fruit in or to dehydrate in less time, making the process more efficient.  Certainly, spraying the grapes after removing from a hot solution would have been within the skill of the ordinary worker in order to slow down any cooking  of the fruit.  Certainly, blanching in hot water is known and then cooling in cold water is known and Official notice is taken of these two statements.  Zilch discloses that it was known to treat grapes with hot caustic solutions of sodium hydroxide dissolved in water (page 2, col. 1, lines 30-40).  The use of sodium hydroxide has been shown by the combination of references as above as have the other limitations as to amounts of sulfur dioxide.  Therefore, it would have been obvious to treat fruit or grapes to make a dehydrated product as disclosed by the combined references.  
Claim 13 further requires that the hot solution has a temperature of from 130 to 190 F.  Since the reference to Zilch discloses using a “hot caustic solution”, the claimed temperatures are seen to read on 130 to 190 F, which certainly are not lukewarm temperatures or boiling temperatures.  
Claim 14 further requires particular amounts of water of 47 gallons of sodium hydride solution.  However, particular amounts are seen as being within the skill of the ordinary worker, so as not to damage the fruit or dehydrate it prematurely.  
The limitations as to claim 15 have been disclosed above in claim 7.  
			ALLOWABLE SUBJECT MATTER
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-25 are allowed.

			REASONS FOR ALLOWANCE
NO PRIOR art was found for the steps of fumigating the dehydrated grapes a second time.  This could be important since low amounts of sulphur dioxide were used, so that more than one treatment might be needed for preservation of the raisins.  

        Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 11:00 to 5:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on Thursdays.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HELEN F HEGGESTAD/
Primary Examiner, Art Unit 1793                                                                                                                                                                                             6-19-2021 HFH